Case 5:19-cv-01974-LHK Document 38 Filed 03/13/20 Page 1 of 6

California Training Facility
P.O. Box 689

‘Ambrosio Villagrana, CBCR# C84430 f L &

Soledad, CA 93960-0689 Map 7 3
Clem 8 2
Plaintiff in Propria Persona "Onna USM ¥ 6
Is; OST ONG
ReL Cy
Sal? og? Ci
WUOgOF Car var

PORy,
IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

IN RE CTF PRISONER
LITIGATION,

Case No. 5:19-cv~1974-LHK

PLAINTIFFS! OPPOSITION TO THE
NAMED-~DEFENDANTS! ADMINISTRATIVE
MOTION TO RELATE CASES;
MEMORANDUM OF POINTS AND
AUTHORITIES; DECLARATION OF
AMBROSIO VILLAGRANA IN SUPPORT
THEREOF

Plaintiffs,

DIAZ, et al.,

Defenndants. Judge: Lucy H. Koh

.
re ee ee ee ee ee ee ee ee

 

TO THE COURT:

Plaintiff Ambrosio Villagrana is a Named-Plaintiff in the above-
referenced case (hereinafter, "Plaintiffs"). Plaintiffs oppese the
Named-Defendants' motion to relate cases, i.e., Cruz v. Diaz, et al.,
N.D. Court Case No. $:19-cv-01974-LHK(PR) and Kester v. Diaz, et al.,
N.D. Court Case No. 4:19~cv-~04205-JST(PR).

This opposition is based on the instant Memorandum of Points and
Authorities, Declaration of Ambrosio Villagrana, the complaint and

supporting documentation.

-1-
Case5:19-cv-01974-LHK Document 38 Filed 03/13/20.- Page-2ef 6

oe

Mnnhatee Vly ce

Datea: 3 jé / Zoey Ambrosio Villagrana, Plaintiff in Pro Per
Case 5:19-cv-01974-LHK Document 38 Filed 03/13/20 Page 3 of 6

MEMORANDUM OF POINTS AND AUTHORITIES

I.

DISCUSSION
1. The Cases Should Not Be Related.

As defense counsel correctly pointed out, the Court distinguished
the Kester .case from this one in denying Plaintiffs temporary
restraining motion. Kester is designated as sensitive need yard (SNyY)
prisoner requiring protection by prison officials.

Here, Plaintiffs alleges, among other things, Prison officials are
currently disregarding substantial risks te their safety by relocating
them - and other prisoners similarly situated, i.e., prisoners
designated as general population (GP) ~ to facilities housing SNY
prisoners or non-designated facilities (NDFs).

Plaintiffs also assert that it's not that they intend on
inflicting violence upon the NDF population; rather, the NDF or SNY
prisoners will inflict violence upon Plaintiffs. As such, the
Plaintiffs' claims are not mere Quplications nor are their claims
identical in every respect.

Case are related if they present common questions
of law and fact, or arise from the same source or
substantially similar transactions, happenings,
events, or relationships, or if any other reason
they would entail substantial duplication of labor
if assigned to different judges.

(Jab Industries, Inc. v. Silex S.P.A., 601 F.Supp. 971, 980 (S.D.N.Y.

1985); see also California Rules of Court, Rule 3.300.)

 
Case 5:19-cv-01974-LHK Document 38 Filed 03/13/20 Page 4 of 6

II.

CONCLUSION

For these reasons, this Court should not related the CTF general

Population litigation with Kester.

“ | 7 .
Dated: 3/8 Vote Respectfully Submitted,

Ambrosio Villagrana, Plaintiffs in Pro Per

~d-
Case 5:19-cv-01974-LHK Document 38—Fiet 03/43/20 Page S 6t6-—______-____

DECLARATION OF AMBROSIO VILLAGRANA

Being competent to make this declaration and having personal
knowledge of the statements made herein declare pursuant to 28 U.S.C.
§1746:

1. I am a Named-Plaintiff in the above-referenced case. I (we) are
laypersons and unskilled at law. We are proceeding in this matter in
forma pauperis and without the benefit of professional representation.

2. We ask that any improprieties in the filings of the documents

at bar overlooked pursuant to the "less stringent" analysis.

3. Upon information and belief, the case at bar should not be
related as we are not merely claiming that prison officials does not
have the authority to create ordinary prison conditions (Sandin).

4. We are alleging prison officials are disregarding substantial
risks to our safety - and the safety of others similarly situated.

5. There are documented events showing GP prisoners being attacked
- even killed by the so-called SNY or NDF-prisoners.

6. We are also alleging that particular case factors of individual
cases mandates that the Court should not lump all our cases together.
For example, prison officials receive "kites" (notes) from prisoners on
the NDF/SNY facilities notifying them that GP prisoners will be
attacked upon arrival. Yet, Prison officials disregarded then.

7. Pursuant to 28 U.S.C. §1746, I, Ambrosio Villagrana, declare
under penalty of perjury that the foregoing is true and correct.

Executed this 8 day of March, 2020, at Soledad, CA.

Signature: (Oalsecc Voice Cy

-5-
Case 5:19-cv-01974-LHK Document 38 Filed 03/13/20 Page 6 of 6

PROOF OF SERVICE/DECLARATION OF SERVICE
BY PERSON IN CUSTODY
(28 U.S.C. § 1746; C.C.P. § 2015.5)

CASE NAME: err gp Litigation v. Diaz, et al.
CASE NO.: 5:19-cv-1974-LHK

|, Ambrosio Villagrana , declare the following:

 

| am currently a resident of the California Department of Corrections and
Rehabilitation (“CDCR”), located in the county of Monterey , state of
California. [ am 18 years of age or older and I’m familiar with the business practices
within the CDCR for collecting, inspecting, sealing, and processing correspondence
material for mailing with the United States Postal Service. In accordance with that
practice, the document(s) and accompanying attachment(s) described below, were placed
in the internal mail collection system at the CDCR institution addressed in the proceeding
paragraph, and had been deposited with the United States Postal Service in the ordinary
course of business. In this manner, the materials are deemed “filed” on the date I turned
them over to prison officials. (Houston v. Lack, 487 U.S. 266, 101 L.Ed.2d 245, 108
S.Ct. 2379 (1988).)

On _MARGH oO . [placed the following:

 

OPPOSITION TO DEFENDANTS' MOTION TO RELATE CASES.
; . . . ( ¢ A \ “2 MESH
in the internal mail collection system at: _ SOLEQACA STATE :

California, for deposit in the U.S. Postal Service in a sealed envelope, postage therecr.

fully prepaid, and addressed as follows:

Preeti K. Bajwa, Deputy Attorney General U.S.D.C. NORTHERN DISTRICT

Department of Justice SAN JOSE
-- —.455 Golden gate Ave., Suite 11000. __ = 2g0- 5 — First Street. $2412 -
San Francisco, CA 94102-7004 San Jose, CA 95113-3008

Pursuant to 28 U.S.C. $1746, I declare under penalty of perjury that the foregoing
is true and correct. Executed this % , day of _March 2020 at Soledad

California.

Signature: LBow AW J Vz (Ly
